Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Closes Cdn.$86,273,000 Offering JAG - TSX/NYSE Arca CONCORD, NH, March 2 /CNW/ - Jaguar Mining Inc. ("Jaguar" or "the Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) has closed its previously announced public offering of common shares. The offering was underwritten by a syndicate of underwriters led by RBC Capital Markets and Blackmont Capital Inc. and included TD Securities Inc. and M Partners Inc. Pursuant to the offering, Jaguar issued 13,915,000 common shares (which includes 1,815,000 shares issued pursuant to the exercise in full of the over-allotment option granted to the underwriters) at a price of Cdn.$6.20 per share for gross proceeds of Cdn.$86,273,000. Jaguar intends to use the net proceeds of the offering to fund the development of its Caete Project and for general corporate purposes. Daniel Titcomb, Jaguar's President and CEO stated, "We believe this transaction will help us continue to pursue our strategy to become a mid-sized gold producer with production of between 620,000 to 700,000 oz by 2014." The securities have not been registered under the U.S. Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or any applicable exemption from the registration requirements.
